EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Bogdan Zinchenko on 11 March 2022.

The application has been amended as follows (the entire claim set is reproduced for convenience):
 
In the Claims:

1.	(Currently Amended)  A method for stack-welding dissimilar metal members by placing a first metal plate and a second metal plate having a melting point higher than that of the first metal plate on top of one another and performing laser welding, the method comprising:
	placing the second metal plate having the higher melting point on the first metal plate, such that when the second metal plate is placed on the first metal plate prior to the irradiation with the laser beam, a gap is formed directly below an angled portion of the second member, between the first and second metal plates in a place where the laser beam is applied above it, and 
, including the angled portion of the second metal plate, by applying a laser beam for thermal-conduction welding from above the second metal plate to the second metal plate only, 
	wherein after the molten pool comes into contact with the first metal plate and the first metal plate melts in the molten pool only via heat conduction from the molten pool without the laser beam being further applied, and creating a combined molten pool, the combined molten pool solidifies, so that the first and second metal plates are welded together.

2.	(Canceled)  

3.	(Previously Presented)  The method for stack-welding dissimilar metal members according to claim 1, wherein
	the first metal plate is made of a metallic material containing aluminum as a main component, and
	the second metal plate is made of a metallic material containing copper as a main component.

4.	(Original)  The method for stack-welding dissimilar metal members according to claim 3, wherein the laser beam is applied under a condition in which for irradiation energy [J] of the laser beam, a time [ms] from the end of the irradiation with the laser beam to the completion of the solidification of the molten pool is 0.2 [ms/J] or shorter.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4 are allowed.  The invention as claimed is not obvious over the prior art, nor the specifically the closest prior art of Yang and Kumazawa and JP2001047244 to Katayama.
Specifically, regarding the amendments, having a method where plates are welded together via a melt pool made just in the top plate over a gap that is below an angled portion, and heat conduction from the melting of the top plate to the lower plate, where the top plate has a higher melting temperature than the lower plate, as claimed, is not obvious over the prior art.  It is noted, though, that while generally many of the limitations, separately, may be conventional (i.e. copper plate, aluminum plate, laser processing, melt pool of top plate, melt pool of combined plates, etc.), it is specifically the relationship between the different limitations that makes this invention and method novel and not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761
031522